Citation Nr: 0800005	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  04-30 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for degenerative disc disease of the cervical spine.

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a compensable disability rating for 
radiculopathy and neurologic manifestations in the right leg 
resulting from degenerative disc disease of the lumbar spine.  

4.  Entitlement to a compensable disability rating for 
radiculopathy and neurologic manifestations in the left leg 
resulting from degenerative disc disease of the lumbar spine.

5.  Entitlement to a disability rating in excess of 10 
percent for a residual scar from umbilical hernia repair. 

6.  Entitlement to a disability rating in excess of 10 
percent for a residual scar from right inguinal hernia 
repair.

7.  Entitlement to an effective date prior to October 25, 
2002, for the assignment of a 30 percent disability rating 
for degenerative disc disease of the cervical spine.  

8.  Entitlement to an effective date prior to October 25, 
2002, for the assignment of a 20 percent disability rating 
for degenerative disc disease of the lumbar spine.

9.  Entitlement to an effective date prior to October 25, 
2002, for a grant of service connection for radiculopathy and 
neurologic manifestations in the right leg, as a separate 
manifestation of the service-connected degenerative disc 
disease of the lumbar spine.

10.  Entitlement to an effective date prior to October 25, 
2002, for a grant of service connection for radiculopathy and 
neurologic manifestations in the left leg, as a separate 
manifestation of the service-connected degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1968 to December 1969, from February 1974 to March 1977, and 
from September 1983 to July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The issues involving increased ratings for the veteran's 
cervical spine disorder, lumbar spine disorder, and the 
associated radiculopathy in the lower extremities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The residuals of an umbilical hernia repair are 
manifested by a well healed 4 centimeter by 2 centimeter 
superficial scar which is tender and painful; there is no 
evidence of limitation of function resulting from the scar.  

2.  The residuals of a right inguinal hernia repair are 
manifested by a well healed 4 centimeter by 0.5 centimeter 
superficial scar which is tender and painful; there is no 
evidence of limitation of function resulting from the scar. 

3.  The veteran's claim for increased disability ratings for 
his service-connected cervical spine an lumbar spine 
disorders was contained in a written statement received by VA 
on October 25, 2002.  There is no evidence of a prior 
informal claim.  

4.  The record establishes October 25, 2002 as the date of 
the veteran's claim for a increased ratings for his 
degenerative disc disease of the cervical spine and lumbar 
spine; the earliest date that it was factually ascertainable 
that an increase in disability had occurred is after this 
date.

5.  The veteran's claim for increased disability rating for 
his service-connected degenerative disc disease of the lumbar 
spine was contained in a written statement received by VA on 
October 25, 2002.  This claim also serves as the claim 
for service connection for radiculopathy and neurologic 
manifestations in the right leg and left leg, as separate 
manifestations of the service-connected degenerative disc 
disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residual scar from umbilical hernia repair have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 
C.F.R. Part 4, including§§ 4.7, 4.118 and Diagnostic Codes 
7803, 7804, 7805 (2007).  

2.  The criteria for a disability rating in excess of 10 
percent for residual scar from right inguinal hernia repair 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  
38 C.F.R. Part 4, including§§ 4.7, 4.118 and Diagnostic Codes 
7803, 7804, 7805 (2007). 

3.  The criteria for an effective date prior to October 25, 
2002 for a 30 percent disability rating for degenerative disc 
disease of the cervical spine have not been met. 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

4.  The criteria for an effective date prior to October 25, 
2002 for a 20 percent disability rating for degenerative disc 
disease of the lumbar spine have not been met. 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).

5.  The criteria for an effective date prior to October 25, 
2002, for a grant of entitlement to service connection for 
radiculopathy and neurologic manifestations in the right leg 
and left leg, as separate manifestations of the service-
connected degenerative disc disease of the lumbar spine have 
not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.156(c), 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (CAVC) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The CAVC held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ. A letter sent to the veteran in March 2006 addressed the 
elements a required by Dingess.  The claims were then 
readjudicated by way of an August 2006 supplemental statement 
of the case.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the evidence 
necessary to adjudicate the issues involving rating the 
veteran's scar disabilities and his claims for earlier 
effective dates.  Significantly, neither the appellant nor 
his or her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims below that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; private medical examination 
reports, VA medical records, and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims increased disability ratings for his scars 
and entitlement to earlier effective dates.  

II.  Increased Ratings for Scars

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2007).

Service connection is in effect for a residual scar from an 
umbilical hernia repair at a 10 percent disability rating and 
for a residual scar from a right inguinal hernia repair, also 
at a 10 percent disability rating.  The veteran has generally 
asserted by this appeal that he warrants disability ratings 
in excess of 10 percent for each disability.  However, he has 
not provided any reasoned argument, or medical evidence, as 
to why such an increase would be warranted.  

The veteran's scars are each rated at a 10 percent disability 
rating under Diagnostic Code 7804 for superficial scar, which 
is painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2007).  This is the only disability rating 
assignable under this Diagnostic Code.  A 10 percent 
disability rating is also warranted for a superficial, 
unstable scar, that is, one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2007).  Finally, scars can 
also be assigned disability ratings based upon limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2007).

In May 2000, a VA examination of the veteran was conducted.  
Physical examination revealed a well healed surgical scar in 
the right inguinal area which was tender to palpation.  The 
was no evidence that there was underlying tissue loss or any 
ulceration of the scar.  The diagnosis was inguinal and 
umbilical hernia repair, without evidence of re-herniation.  

In April 2003, another VA examination of the veteran was 
conducted.  Well healed surgical scars in the right inguinal 
area and umbilical area were noted.  The inguinal scar was 
noted to be tender to palpation.  Both scars were noted to be 
superficial without any loss of underlying tissue.  

In January 2004, another VA examination of the veteran was 
conducted.  Physical examination revealed the umbilical 
hernia repair scar was well healed and  4 centimeter by 2 
centimeter.  The inguinal hernia repair was also well healed 
and measured 4 centimeter by 0.5 centimeter.  There was no 
evidence of limitation of function related to the scars.  
However, the examination report did indicate that both scars 
were painful.  

The Board has reviewed all of the evidence of record.  With 
the exception of VA examination reports, there is no medical 
evidence of record showing any complaints or treatment 
related to the veteran's residual hernia repair scars.  The 
preponderance of the evidence is against the veteran's claims 
for increased disability ratings for his scars.  
Specifically, the veteran is receiving a 10 percent 
disability rating for each scar because they are tender.  
There is absolutely no evidence showing any limitation of 
function or instability of the scars.  The medical evidence 
reveals that the veteran's hernias have been successfully 
repaired and that there is no re-herniation.  Accordingly, 
increased ratings for the veteran's umbilical hernia repair 
scar and right inguinal hernia repair scar must be denied.  

III.  Earlier Effective Dates for Increased Ratings

The veteran claims entitlement to an earlier effective date 
for the assignment of a 30 percent disability rating for his 
degenerative disc disease of the cervical spine and a 20 
percent disability rating for his degenerative disc disease 
of the lumbar spine.  Specifically, both of these disability 
ratings have been assigned effective October 25, 2002.  The 
veteran asserts that both disability rating should be 
assigned back to the date of separation from service in 1998.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  The Court has held that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  Thus, three possible dates may be 
assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2).

The Board notes that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  38 
C.F.R. § 3.157.

The veteran filed his original claim for service connection 
in August 1998.  In May 2000 a VA examination of the veteran 
was conducted and diagnosed in part that the veteran had 
degenerative joint disease and degenerative disc disease of 
both the lumbar spine and the cervical spine.  The examining 
physicians assessment was that these disorders were mild in 
nature at the time.  Based upon this evidence service 
connection was granted for degenerative disc disease of the 
cervical spine at a noncompensable (0%) disability rating and 
for degenerative disc disease of the lumbar spine at a 10 
percent disability rating.  

As a military retiree, the veteran receives some of his 
medical care at service department medical facilities.  A 
service department medical record dated June 2000, reveals 
that the veteran was evaluated for complaints of numbness in 
his right arm and right leg.  Magnetic Resonance Imaging 
(MRI) was conducted.  The radiology report revealed mild 
degenerative disc disease with no evidence of disc herniation 
or nerve root impingement.  

The veteran submitted a written statement to VA which was 
received on October 25, 2002.  In this statement he asserted 
claims for increased rating for his service-connected 
degenerative disc disease of the lumbar spine and cervical 
spine.  A December 2002 VA treatment record noted that the 
veteran's musculoskeletal system had "range of motion 
intact, muscle tone adequate, no deformities."  Neurologic 
evaluation was also normal.  

In April 2003, a VA examination of the veteran's spine was 
conducted.  Based on the medical evidence in this examination 
report, and subsequently dated medical evidence, increased 
disability ratings were granted.  A 30 percent disability 
rating was granted for the veteran's cervical spine 
disability and a 20 percent rating was granted for the lumbar 
spine disability.  The effective date for the increased 
ratings was October 25, 2002, the date of receipt of the 
claim for increased ratings.  

The preponderance of the evidence is against the assignment 
of effective dates prior to October 25, 2002 for the 
increased ratings for the veteran's cervical spine and lumbar 
spine disorders.  October 25, 2002, is the date of claim for 
increased ratings.  A service department treatment record 
dated June 2000 reveals MRI testing for complaints of 
numbness in the right leg.  However, the testing did not 
reveal any nerve impingement or disc herniation, only mild 
degenerative disc disease.  The medical evidence did not show 
a factually ascertainable increase in disability of the 
veteran's service-connected spine disorders until after 
October 2002.  Accordingly, entitlement to effective dates 
prior to October 25, 2002, for the assignment of a 30 percent 
disability rating for degenerative disc disease of the 
cervical spine and for the assignment of a 20 percent 
disability rating for degenerative disc disease of the lumbar 
spine must be denied.  

IV.  Earlier Effective Dates for Service Connection

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002).

38 U.S.C.A. § 5101(a) (West 2002) provides that "a specific 
claim in the form prescribed by the Secretary . . . must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary."

Claim-application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit. 38 C.F.R. § 
3.1(p) (2007).  Date of receipt means the date on which a 
claim, information, or evidence was received by VA.  38 
C.F.R. § 3.1(r) (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or someone acting as next friend of the 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will considered filed as 
of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2007).

Under VA regulations, if VA receives or associates with the 
claims folder relevant official service department records at 
any time after a decision is issued on a claim that had not 
been associated with the claims folder when VA first decided 
the claim, VA will reconsider the claim.  38 C.F.R. § 
3.156(c).  This regulation comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period involved, a 
retroactive evaluation will be assigned accordingly except as 
it may be affected by the filing date of the original claim.  
Id.

The veteran asserts that the effective date of service 
connection for radiculopathy and neurologic manifestations in 
the right leg and left leg, as separate manifestations of the 
service-connected degenerative disc disease of the lumbar 
spine should be the date of his separation from service in 
1998 rather than October 25, 2002.  

As noted above, the veteran filed a claim for increased 
rating for his service-connected spine disabilities which was 
received by VA on October 25, 2002.  Medical evidence dated 
subsequent to this date ultimately established that the 
veteran had some identifiable symptoms of radiculopathy and 
neurologic manifestations in both of his legs.  Accordingly, 
service connection was established for the radiculopathy and 
neurologic manifestations in the right leg and left leg, as 
separate manifestations of the service-connected degenerative 
disc disease of the lumbar spine pursuant.  See, 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1) (effective from September 26, 2003).  

The Board has reviewed all of the evidence of record and 
there simply is no medical evidence showing any objective 
neurologic abnormalities of the legs from the veteran's 
separation from service in 1998 until his date of claim for 
an increased rating in October 2002.  As such, the proper 
effective date for service connection is October 25, 2002, 
the date of claim of increased rating which also served as 
the dated of claim for service connection.  Accordingly, an 
earlier effective date for service connection for 
radiculopathy and neurologic manifestations in the right leg 
and left leg, as separate manifestations of the service-
connected degenerative disc disease of the lumbar spine, 
prior to October 25, 2002 must be denied.  

Finally, in reaching this decision, and the decisions above, 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for a residual 
scar from umbilical hernia repair is denied. 

A disability rating in excess of 10 percent for a residual 
scar from right inguinal hernia repair is denied.

An effective date prior to October 25, 2002, for the 
assignment of a 30 percent disability rating for degenerative 
disc disease of the cervical spine is denied.  

An effective date prior to October 25, 2002, for the 
assignment of a 20 percent disability rating for degenerative 
disc disease of the lumbar spine is denied.

An effective date prior to October 25, 2002, for a grant of 
service connection for radiculopathy and neurologic 
manifestations in the right leg, as a separate manifestation 
of the service-connected degenerative disc disease of the 
lumbar spine is denied.

An effective date prior to October 25, 2002, for a grant of 
service connection for radiculopathy and neurologic 
manifestations in the left leg, as a separate manifestation 
of the service-connected degenerative disc disease of the 
lumbar spine is denied.


REMAND

The veteran claims entitlement to increased disability 
ratings for his service-connected degenerative disc disease 
of the cervical spine and degenerative disc disease of the 
lumbar spine.  Separate disability ratings for radiculopathy 
of each lower extremity have been established as separate 
neurologic manifestations of his lumbar spine degenerative 
disc disease and are also contemplated in the appeal for 
increased ratings.  

Recently, the veteran submitted evidence which reveals that 
he is receiving disability benefits from the Social Security 
Administration (SSA).  VA has not obtained the records 
related to his SSA claim.  Because there has been some 
difficulty obtaining some of the records indicated by the 
veteran, the Board believes that requesting the veteran's SSA 
records is warranted in the present case.  

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  Moreover, the Court has also held, that VA 
must obtain Social Security Administration decisions and 
records which have bearing on the veteran's claim.  Waddell v. 
Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. 
App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

In a written brief dated September 2007, the veteran's 
representative requested additional VA examinations be 
conducted with respect to his claims for increased ratings.  
Because of the length of time at issue, another VA 
examination of the veteran is warranted.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration the administrative 
determination pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  The veteran should be scheduled for 
an examination to obtain medical 
information sufficient to rate his of his 
service-connected spine disabilities:  
degenerative disc disease/degenerative 
joint disease of the cervical spine, 
degenerative disc disease/degenerative 
joint disease of the lumbar spine, and 
radiculopathy and neurologic 
manifestations in both lower extremities.  
The examination should be conducted 
pursuant to the latest guidelines for 
back disorders.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  If 
the examiner determines that a separate 
neurologic examination is necessary to 
provide the complete medical evidence 
necessary to rate the veteran's service-
connected radiculopathy and neurologic 
manifestations in both lower extremities, 
then the appropriate examination should 
be ordered.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.

3.  Start a new volume of the claims 
file and ensure that all evidence 
obtained is properly filed in the new 
volume.  

4.  Following the above, readjudicate 
the veteran's claims for increased 
ratings for his cervical spine 
disorder, lumbar spine disorder, and 
neurologic manifestations in the leges.  
Specifically, adjudicate the claims 
under the current rating criteria for 
rating spine disabilities.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243.  
If any benefit on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued and include the 
regulations providing the current 
rating criteria for rating spine 
disabilities.  The veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


